
	

114 HR 1477 IH: Fair Access to Science and Technology Research Act of 2015
U.S. House of Representatives
2015-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1477
		IN THE HOUSE OF REPRESENTATIVES
		
			March 19, 2015
			Mr. Michael F. Doyle of Pennsylvania (for himself, Mr. Yoder, and Ms. Lofgren) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		A BILL
		To provide for Federal agencies to develop public access policies relating to research conducted by
			 employees of that agency or from funds administered by that agency.
	
	
 1.Short titleThis Act may be cited as the Fair Access to Science and Technology Research Act of 2015. 2.FindingsCongress finds that—
 (1)the Federal Government funds basic and applied research with the expectation that new ideas and discoveries that result from the research, if shared and effectively disseminated, will advance science and improve the lives and welfare of people of the United States and around the world;
 (2)the Internet makes it possible for this information to be promptly available to every scientist, physician, educator, and citizen at home, in school, or in a library; and
 (3)the United States has a substantial interest in maximizing the impact and utility of the research it funds by enabling a wide range of reuses of the peer-reviewed literature that reports the results of such research, including by enabling computational analysis by state-of-the-art technologies.
 3.Definition of Federal AgencyIn this Act, the term Federal agency means an Executive agency as defined under section 105 of title 5, United States Code. 4.Federal research public access policy (a)Requirement To develop policy (1)In generalNot later than 1 year after the date of enactment of this Act, each Federal agency with extramural research expenditures of over $100,000,000 shall develop a Federal research public access policy that is consistent with and advances the purposes of the Federal agency.
 (2)Common proceduresTo the extent practicable, Federal agencies required to develop a policy under paragraph (1) shall follow common procedures for the collection and depositing of research papers.
 (b)ContentEach Federal research public access policy shall provide for— (1)submission to the Federal agency of an electronic version of the author’s final manuscript of original research papers that have been accepted for publication in peer-reviewed journals and that result from research supported, in whole or in part, from funding by the Federal Government;
 (2)the incorporation of all changes resulting from the peer review publication process in the manuscript described under paragraph (1);
 (3)the replacement of the final manuscript with the final published version if— (A)the publisher consents to the replacement; and
 (B)the goals of the Federal agency for functionality and interoperability are retained; (4)free online public access to such final peer-reviewed manuscripts or published versions as soon as practicable, but not later than 6 months after publication in peer-reviewed journals;
 (5)providing research papers as described in paragraph (4) in formats and under terms that enable productive reuse, including computational analysis by state-of-the-art technologies;
 (6)production of an online bibliography of all research papers that are publicly accessible under the policy, with each entry linking to the corresponding free online full text; and
 (7)long-term preservation of, and free public access to, published research findings— (A)in a stable digital repository maintained by the Federal agency; or
 (B)if consistent with the purposes of the Federal agency, in any repository meeting conditions determined favorable by the Federal agency, including free public access, interoperability, and long-term preservation.
 (c)Application of policyEach Federal research public access policy shall— (1)apply to—
 (A)researchers employed by the Federal agency whose works remain in the public domain; and (B)researchers funded by the Federal agency;
 (2)provide that works described under paragraph (1)(A) shall be— (A)marked as being public domain material when published; and
 (B)made available at the same time such works are made available under subsection (b)(4); and (3)make effective use of any law or guidance relating to the creation and reservation of a Government license that provides for the reproduction, publication, release, or other uses of a final manuscript for Federal purposes.
 (d)ExclusionsEach Federal research public access policy shall not apply to— (1)research progress reports presented at professional meetings or conferences;
 (2)laboratory notes, preliminary data analyses, notes of the author, phone logs, or other information used to produce final manuscripts;
 (3)classified research, research resulting in works that generate revenue or royalties for authors (such as books) or patentable discoveries, to the extent necessary to protect a copyright or patent; or
 (4)authors who do not submit their work to a journal or works that are rejected by journals. (e)Patent or copyright lawNothing in this Act shall be construed to affect any right under the provisions of title 17 or 35, United States Code.
			(f)Report
 (1)In generalNot later than October 1 of each year, the head of each Federal agency shall submit a report on the Federal research public access policy of that agency to—
 (A)the Committee on Homeland Security and Governmental Affairs of the Senate; (B)the Committee on Oversight and Government Reform of the House of Representatives;
 (C)the Committee on Science, Space, and Technology of the House of Representatives; (D)the Committee on Commerce, Science, and Transportation of the Senate;
 (E)the Committee on Health, Education, Labor, and Pensions of the Senate; and (F)any other committee of Congress of appropriate jurisdiction.
 (2)ContentEach report under this subsection shall include— (A)a statement of the effectiveness of the Federal research public access policy in providing the public with free online access to papers on research funded by the Federal agency;
 (B)the results of a study by the Federal agency of the terms of use applicable to the research papers described in subsection (b)(4), including—
 (i)a statement of whether the terms of use applicable to such research papers are effective in enabling productive reuse and computational analysis by state-of-the-art technologies; and
 (ii)an examination of whether such research papers should include a royalty-free copyright license that is available to the public and that permits the reuse of those research papers, on the condition that attribution is given to the author or authors of the research and any others designated by the copyright owner;
 (C)a list of papers published in peer-reviewed journals that report on research funded by the Federal agency;
 (D)a corresponding list of papers made available by the Federal agency as a result of the Federal research public access policy; and
 (E)a summary of the periods of time between public availability of each paper in a journal and in the online repository of the Federal agency.
 (3)Public AvailabilityThe Federal agency shall make the statement under paragraph (2)(A) and the lists of papers under subparagraphs (B) and (C) of paragraph (2) available to the public by posting such statement and lists on the website of the Federal agency.
				
